       Case 1:19-cv-05899-LJL-KNF Document 29 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         7/1/20



KAPIN Et al.
                                                           19-cv-5899 (ALC)
                                Plaintiffs,

                    -against-
                                                           ORDER
CAPITAL ONE BANK (USA), N.A. ,
                                Defendant.

ANDREW L. CARTER, JR., United States District Judge:

The parties should submit a joint status report by July 15, 2020. SO ORDERED.



Dated July 1, 2020                            ___________________________________
      New York, New York                                  ANDREW L. CARTER, JR.
                                                          United States District Judge
